Motion to amend order Of affirmance [210 App. Div. 145] so as to award to the defendant McAllister the costs of the trial, denied. There having been no allowance of costs to the defendant McAllister by the trial court, as required by section 1476 of the Civil Practice Act, there was no authority for taxing costs of the trial in his favor; and the clerk having struck out. such costs on retaxation and no steps having been taken to review his action, this court is without power to reinstate such costs. Present ■—■ Clark, Davis, Sears and Crouch, JJ.